Citation Nr: 1411477	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for post traumatic osteoarthritis of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Competent and probative evidence indicates that the Veteran does not have unfavorable ankylosis of the left wrist.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post traumatic osteoarthritis of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5214.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a March 2008 letter.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, and VA examination reports. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Nor have they alleged that any additional evidence exists that needs to be obtained prior to a decision being rendered.  Accordingly, the Board finds the Veteran is not prejudiced by a decision at this time. 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Service connection for the Veteran's left wrist disability was established in an October 1978 rating decision.  The Veteran filed the instant claim for an increased rating in February 2008.  His disability is currently evaluated as 20 percent disabling under Diagnostic Code 5214.  The Veteran is right-handed; accordingly, his left wrist is his minor wrist.

Under Diagnostic Code 5214, pertaining to ankylosis of the minor wrist, a rating of 20 percent is warranted for favorable ankylosis in 20 to 30 degrees of dorsiflexion; 30 percent is warranted for ankylosis of the wrist in any other position, except favorable; and a 40 percent rating is warranted for unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Ankylosis is the stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Normal range of motion of the wrist is:  radial deviation from 0 to 20 degrees; ulnar deviation from 0 to 45 degrees; dorsiflexion from 0 to 70 degrees; and palmar flexion from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate I.    

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In November 2008, he was afforded a VA examination.  During this examination, he complained of daily pain and stiffness in his left wrist.  He reported experiencing flare-ups that occur four to five times a week with such precipitating factors as lifting objects and using a weed eater.  The Veteran also noted that his wrist disability prevents him from playing golf and softball.  The examiner was unable to perform meaningful passive range of motion testing on the Veteran's left wrist and range of motion findings were therefore not provided.  The examiner diagnosed the Veteran with osteoarthritis in his left wrist.

In his January 2010 VA Form 9, the Veteran stated that he can barely move his left wrist up, down, or sideways.

The Veteran underwent another VA examination in October 2013.  He was diagnosed with limitation of movement in his left wrist and post traumatic degenerative joint disease in his left wrist.  The Veteran reported that he sometimes drops objects from his left hand due to his wrist.  Flare-ups of his condition occur three to four times a week in the winter and they lead to more pain in his wrist.  Palmar flexion of the Veteran's left wrist ends at 30 degrees with objective evidence of painful motion beginning at 20 degrees, and dorsiflexion of his left wrist ends at 15 degrees with objective evidence of painful motion beginning at 5 degrees.  The Veteran did not experience any additional limitation in the range of motion of his left wrist following repetitive-use testing.  Tenderness or pain on palpation of joints/soft tissue was found and his muscle strength testing was 4/5 for left wrist flexion and 4/5 for left wrist extension.  The examiner concluded that the Veteran did not have ankylosis of his left wrist.  The functional impairment of the Veteran's left wrist included less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  In addition, it was noted that working as a truck driver, the Veteran is unable to lift heavy objects.

The Board also reviewed the VA treatment records, but none of these records included findings of ankylosis of the Veteran's left wrist.

Upon review of the record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for his left wrist disability.  The 20 percent rating presently assigned contemplates ankylosis in the wrist in a favorable position.  As shown by the 2013 VA examination, his wrist is not actually ankylosed.  To warrant a higher rating, the Veteran's wrist must be ankylosed (frozen) in an unfavorable position.  Such is clearly not shown by the record.  

The Board has considered the Veteran's lay assertions.  However, the lay evidence does not show a disability picture that more closely approximates the criteria for a higher schedular rating at any point during the course of the claim.  The Veteran's complaints of left wrist pain, weakness, and associated limitation of function have been accepted by various medical providers and examiners, but the subjective symptoms and objective findings do not show a degree of limitation of function that approximates the disability level warranting a higher schedular rating.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disability.   

The Board has also considered whether the Veteran's post traumatic osteoarthritis of the left wrist presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case, the rating criteria, to include consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's disability level and symptomatology and provide for consideration of a greater disability and symptoms than is currently shown by the evidence.  The Veteran's schedular rating for his left wrist disability contemplates complaints of pain, weakness, and functional impairment.  He is presently rated as having ankylosis, which is not actually shown by the evidence.  Thus, he is in receipt of an evaluation greater than the level of disability currently reflected by the evidence.  Accordingly, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 


ORDER

Entitlement to a rating in excess of 20 percent for post traumatic osteoarthritis of the left wrist is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


